Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM;
Randle Porter Cooke appeals the district court’s order denying his motion for a review hearing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. *127Cooke, No. 5:09-hc-02034-FL (E.D.N.C. July 8, 2015). We deny Cooke’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.